NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  DAMIEN EUGENE BROOKS, Petitioner.

                         No. 1 CA-CR 22-0246 PRPC
                              FILED 12-13-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-440567-001
               The Honorable Frank W. Moskowitz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Damien Eugene Brooks, Buckeye
Petitioner
                             STATE v. BROOKS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Judge Cynthia J. Bailey, and Vice
Chief Judge David B. Gass delivered the following decision.


PER CURIAM:

¶1             Petitioner Damien Eugene Brooks seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is Brooks’ first
petition after the superior court reconsidered his claims but his second
petition in the case overall.

¶2             Absent an abuse of discretion or legal error, this court will not
disturb a superior court’s ruling on a petition for post-conviction relief. See
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). Petitioner has the burden to
show that the superior court erred in denying the petition for post-
conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App. 2011).

¶3            This court has reviewed the record in this matter, the order
denying the petition for post-conviction relief and the petition for review.
This court finds the petitioner has not established error.

¶4            This court grants review but denies relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2